Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT dated as of September 15, 2015 (this “Agreement”), by
and among Atlantic Power Services, LLC, a limited liability company formed under
the laws of Delaware (“Atlantic Power Services”), Atlantic Power Corporation, a
corporation continued under the laws of British Columbia (“Atlantic Power
Corporation” and, together with Atlantic Power Services and their respective
affiliates, the “Company”) and Joseph Cofelice (the “Executive”), is effective
as of September 16, 2015 (the “Effective Date”).

 

WHEREAS, the Company desires that the Executive serve the Company as its
Executive Vice President — Commercial Development, on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.                                      Employment, Duties and Agreements.

 

(a)                                 Atlantic Power Services hereby agrees to
employ the Executive as Atlantic Power Corporation’s and the Company’s Executive
Vice President — Commercial Development, and the Executive hereby accepts such
position and agrees to serve the Company in such capacity during the employment
period set forth in Section 3 hereof (the “Employment Period”).  During the
Employment Period, the Executive shall report to the Chief Executive Officer
(the “CEO”), and shall have such duties and responsibilities as are consistent
with the Executive’s position.  During the Employment Period, the Executive
shall be subject to, and shall act in accordance with, all reasonable
instructions and directions of the CEO, and all applicable policies and rules of
the Company as may be in effect from time to time.  The Executive’s principal
work location shall be at the Company’s offices in Dedham, Massachusetts
(hereinafter the “Principal Place of Business”); provided that the Executive may
be required to travel as necessary in order to perform his duties and
responsibilities hereunder.

 

(b)                                 During the Employment Period, excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote his full working time, energy and attention to the
performance of his duties and responsibilities hereunder and shall faithfully
and diligently endeavor to promote the business and best interests of the
Company; provided that the Executive may devote time, energy and attention to
activities allowed under Section 1(c) hereof.

 

(c)                                  During the Employment Period, the Executive
may not, without the prior written consent of the Board of Directors of the
Company (the “Board”), which consent shall not be unreasonably withheld,
directly or indirectly, operate, participate in the management, operations or
control of, or act as an executive, officer, consultant, agent or representative
of, any type of business or service (other than as an executive of the Company);
provided that the Executive may serve as a director of another entity in
accordance with the policies of the Company as may be in effect from time to
time; provided further that the Executive may participate on the governing
boards of other organizations that do not compete with the Company (as
determined by the Board), manage his personal investments and engage in
charitable and civic activities so long as such activities do not interfere with
the Executive’s duties and responsibilities hereunder.  The Executive shall
provide the Board sufficient materials in such detail as the Board may request
in connection with the Board’s assessment of whether certain organizations
compete with the Company.  As of the Effective Date, the Board has consented to
the Executive’s serving as a director of GCX Energy Storage, Inc.

 

--------------------------------------------------------------------------------


 

2.                                      Compensation.

 

(a)                                 As compensation for the agreements made by
the Executive herein and the performance by the Executive of his duties and
responsibilities hereunder, during the Employment Period, the Company shall pay
the Executive, pursuant to the Company’s normal and customary payroll
procedures, a base salary at the rate of US$400,000 per annum (the “Base
Salary”), and the Executive will be eligible for merit increase reviews as
determined by the Compensation Committee of the Board (the “Committee”) at the
same time as the Company’s other senior executives.  Notwithstanding the
foregoing, the Executive’s Base Salary for fiscal year 2015 will be prorated
based on the number of days the Executive is employed during such year.

 

(b)                                 In addition to Base Salary, with respect to
each fiscal year during the Employment Period, the Executive will be eligible to
receive an annual bonus (the “Annual Bonus”) under the Short Term Incentive
Program adopted by the Committee from time to time, the terms and conditions of
which shall be determined by the Committee in its discretion, with a target
Annual Bonus equal to 75% of Base Salary for such fiscal year (the “Target
Bonus”) with a maximum possible Annual Bonus equal to 100% of Base Salary for
such fiscal year.  Actual payout of any Annual Bonus during the Employment
Period will be dependent upon performance against goals approved annually by the
Committee in its discretion and subject to the Executive’s continued employment
with the Company through the last day of the applicable fiscal year
corresponding to such Annual Bonus.  Notwithstanding the foregoing, the
Executive’s Annual Bonus for fiscal year 2015 will be prorated based on the
number of days the Executive is employed during such year.  Annual Bonuses shall
be paid as soon as practicable following the end of the fiscal year to which
such Annual Bonus relates.  The Executive agrees that the Executive shall be
subject to the Financial Restatement and Clawback Policy attached hereto as
Exhibit A.

 

(c)                                  During the Employment Period, the Executive
shall be eligible to participate in equity-based incentive plans and any other
plans or programs of the Company, including the Fifth-Amended and Restated
Long-Term Incentive Plan (the “LTIP”), as may be established or modified by the
Board from time to time, and subject to the terms and conditions thereof,
including the opportunity to receive grants of equity-based awards on an annual
basis, subject to the discretion of the Committee.

 

(i)                                     The target value of the Executive’s
annual equity-based award in any fiscal year of the Company shall be equal to
75% of Base Salary.  The maximum value of the Executive’s annual equity-based
award in any fiscal year of the Company shall be equal to 100% of Base Salary
for such fiscal year.

 

(ii)                                  The annual equity-based awards granted to
the Executive under the LTIP with respect to fiscal year 2015 shall be made in
2016, and shall vest in accordance with the terms of the LTIP; provided that,
such equity-based award will be prorated based on the number of days the
Executive is employed during fiscal year 2015.

 

(iii)                               The annual long-term incentive award types
and values with respect to fiscal years after 2015 may be subject to change from
time to time, subject to approval by the Committee in its discretion.

 

(d)                                 Within thirty (30) days of the Effective
Date, the Executive will also receive a one-time grant of notional shares with a
grant date value of US$200,000, subject to the terms and conditions of the LTIP.

 

2

--------------------------------------------------------------------------------


 

(e)                                  During the Employment Period, the Executive
and his eligible dependents shall be entitled to participate in all employee
benefit plans, programs and policies of the Company, including without
limitation, its retirement plans, generally available to the other senior
executives of the Company in accordance with the terms in effect from time to
time.

 

(f)                                   The Company shall reimburse the Executive
for all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures as may be in
effect from time to time.

 

3.                                      Employment Period.

 

The Employment Period shall commence on the Effective Date and shall continue
until the Executive’s employment is terminated in accordance with this
Section 3. The Executive’s employment hereunder may be terminated upon the
earliest to occur of the following events (at which time the Employment Period
shall be terminated):

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  The Company shall be entitled
to terminate the Executive’s employment hereunder for disability if, as a result
of the Executive’s incapacity due to physical or mental illness or injury, the
Executive has been unable, due to physical or mental illness or incapacity, to
perform the essential duties and responsibilities of his employment with
reasonable accommodation for a continuous period of ninety (90) days or an
aggregate of one-hundred and eighty (180) days in any twelve (12) month period.

 

(c)                                  Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement, the
term “Cause” shall mean: (i) a material breach by the Executive of any of the
Executive’s duties or responsibilities hereunder or his obligations under any
written agreement with the Company; (ii) a material violation by the Executive
of any of the Company’s policies, procedures, rules and regulations applicable
to employees generally or to employees at the Executive’s grade level, in each
case, as they may be amended from time to time in the Company’s sole discretion;
(iii) the material failure by the Executive to reasonably and substantially
perform his duties and responsibilities to the Company (other than as a result
of disability, physical or mental illness or incapacity); (iv) the Executive’s
willful misconduct or gross negligence that has caused or is reasonably expected
to result in material injury to the business, reputation or prospects of the
Company; (v) the Executive’s fraud or misappropriation of funds; or (vi) the
commission by the Executive of a felony or other serious crime involving moral
turpitude.

 

(d)                                 Without Cause.  The Company may terminate
the Executive’s employment hereunder without Cause.

 

(e)                                  For Good Reason. The Executive may
terminate this Agreement at any time upon sixty (60) days’ prior written notice
to the Company (any such termination referenced in clauses (i) — (iv) below,
unless the Executive shall have consented in writing to the action described in
such clauses, constituting termination for “Good Reason”): (i) a material
reduction in the Executive’s Base Salary (the amount of such material reduction
in salary, the “Salary Reduction”); (ii) a material diminution of the
Executive’s duties, responsibilities or positions as Executive Vice President of
the Company; (iii) a relocation of the Executive’s primary work location to a
location more than fifty (50) miles from the Principal Place of Business; or
(iv) a material breach by the Company of its obligations under this Agreement;
provided that the Executive shall have delivered such written notice to the
Company of his intention to terminate his employment hereunder for Good Reason
within ninety (90) days following the

 

3

--------------------------------------------------------------------------------


 

occurrence of any of the events described in clauses (i) — (iv) above, which
notice shall specify in reasonable detail the circumstances claimed to give rise
to the Executive’s right to terminate his employment for Good Reason, and the
Company shall not have cured such circumstances within thirty (30) days
following the Company’s receipt of such notice.

 

(f)                                   Voluntarily.  The Executive may
voluntarily terminate his employment hereunder (other than for Good Reason),
provided that the Executive provides the Company with notice of his intent to
terminate his employment at least thirty (30) days in advance of the Date of
Termination (as defined in Section 4 below).

 

4.                                      Termination Procedure.

 

(a)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive (other than a
termination on account of the death of the Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 13(a).

 

(b)                                 Date of Termination.  “Date of Termination”
shall mean: if the Executive’s employment is terminated pursuant to
(i) Section 3(a), the date of his death; (ii) Section 3(b), Section 3(c) or
Section 3(d), the date the Executive receives Notice of Termination from the
Company; (iii) Section 3(e) or Section 3(f), the date specified in the notice
given pursuant to Section 3(e) or Section 3(f), respectively, which shall not be
less than thirty (30) days thereafter or any alternative time period agreed upon
by the parties, after the giving of such notice.

 

5.                                      Termination Payments.

 

(a)                                 Without Cause or for Good Reason.  In the
event of the termination of the Executive’s employment by the Company without
Cause, or by the Executive for Good Reason, in each case subject to and
conditioned upon the Executive satisfying the Conditions (as defined below),
other than with respect to the Accrued Amounts (as defined below):

 

(i)                                     the Executive shall receive any accrued
but unpaid Base Salary and accrued but unused vacation through the Date of
Termination, in each case without giving effect to a Salary Reduction, if any
(the “Accrued Amounts”), which Accrued Amounts shall be payable in a lump sum
within thirty (30) days following the Date of Termination (or sooner as required
by applicable law);

 

(ii)                                  the Executive shall receive an amount
equal to the sum of (a) the Executive’s then current Base Salary without giving
effect to a Salary Reduction, if any, and (b) a pro-rata amount, based on the
number of days elapsed during the fiscal year in which the Date of Termination
occurs, of the Executive’s Target Bonus, payable in a lump sum on the sixtieth
(60th) day following the Date of Termination;

 

(iii)                               during the twelve (12) month period
following the Date of Termination, the Company shall continue to provide medical
benefits to the Executive which are (and on terms which are) substantially
similar to those provided generally to senior executives of the Company pursuant
to such medical plan as may be in effect from time to time (or to reimburse the
Executive for the after-tax cost thereof); provided, however, that if the

 

4

--------------------------------------------------------------------------------


 

Executive becomes re-employed with another employer and is eligible to receive
health insurance benefits under another employer provided plan, the Executive is
obligated to promptly notify the Company of any changes in his benefits coverage
and the Company reimbursements described herein shall terminate; and

 

(iv)                              all outstanding equity-based awards held by
the Executive shall vest (or not) in accordance with the terms and conditions of
the equity-based incentive plan governing such awards (except in the case of the
grant under Section 2(d), which shall be governed in accordance with
Section 2(d)).

 

The amounts paid and benefits received pursuant to this Section 5(a) are subject
to and conditioned upon: (i) the Executive executing a valid general release and
waiver in substantially the form attached hereto as Exhibit B, waiving all
claims the Executive may have against the Company, its successors, assigns,
affiliates, executives, officers and directors, and such waiver becoming
effective on or before the sixtieth (60th) day following the Date of
Termination; and (ii) the Executive’s compliance with the restrictive covenants
provided in Sections 7 and 8 hereof (together, the “Conditions”).  Except as
provided in this Section 5(a), the Company shall have no additional obligations
under this Agreement upon the Executive’s termination pursuant to
Section 3(d) or Section 3(e).

 

(b)                                 Death.  If the Executive’s employment is
terminated as a result of the Executive’s death, the Company shall pay to the
Executive’s estate, within thirty (30) days following the Date of Termination
(or sooner as required by applicable law), the Accrued Amounts. Except as
provided in this Section 5(b), the Company shall have no additional obligations
under this Agreement upon the Executive’s termination pursuant to Section 3(a).

 

(c)                                  Disability or Retirement.  If the
Executive’s employment is terminated as a result of the Executive’s Disability
or by the Executive voluntarily after the Executive attains the age of 62, the
Company shall pay to the Executive, within thirty (30) days following the Date
of Termination (or sooner as required by applicable law), the Accrued Amounts. 
Except as provided in this Section 5(c), the Company shall have no additional
obligations under this Agreement upon the Executive’s termination pursuant to
Section 3(b) or Section 3(f) (if after the Executive attains the age of 62).

 

(d)                                 Cause or Voluntarily.  If the Executive’s
employment is terminated by the Company for Cause or voluntarily by the
Executive other than for Good Reason, the Company shall pay the Executive the
Accrued Amounts within thirty (30) days following the Date of Termination (or
sooner as required by applicable law).  Except as provided in this Section 5(d),
the Company shall have no additional obligations under this Agreement upon the
Executive’s termination pursuant to Section 3(c) or Section 3(f) (if before the
Executive attains the age of 62).

 

Except as provided in this Section 5 the Company shall have no additional
obligations under this Agreement upon the Executive’s termination.

 

6.                                      Legal Fees.

 

In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for its respective legal fees and expenses,
except as provided in Section 14(b) hereof.

 

5

--------------------------------------------------------------------------------


 

7.                                      Non-Solicitation.

 

During the Employment Period and for twelve (12) months thereafter, the
Executive hereby agrees not to, directly or indirectly, solicit or assist any
other Person (as defined below) in soliciting any employee of the Company or any
of its affiliates to perform services for any entity (other than the Company or
its affiliates), attempt to induce any such employee to leave the employ of the
Company or its affiliates, or hire or engage on behalf of himself or any other
Person any employee of the Company.

 

8.                                      Confidentiality; Non-Compete;
Non-Disclosure; Non-Disparagement.

 

(a)                                 The Executive hereby agrees that, during the
Employment Period and for a period of two years thereafter, he will hold in
strict confidence any Confidential Information related to the Company and its
affiliates.  For purposes of this Agreement, the term “Confidential Information”
shall mean all proprietary information of the Company or any of its affiliates
(in whatever form) which is not generally known to the public, including without
limitation any inventions, processes, methods of distribution, customer lists or
customers’ or trade secrets, business plans, contact lists, strategic plans or
reports or other documents (in whatever form) of the Company or its affiliates,
relating to its or their methods of distribution, or any description of any
formulas or secret processes.  The Executive hereby agrees that upon the
termination of the Employment Period, he shall not take or retain, without the
prior written consent of the Company, any Confidential Information and will
return any such information (in whatever form) then in his possession.

 

(b)                                 The Executive and the Company agree that the
Company would likely suffer significant harm from the Executive’s competing with
the Company during the Employment Period and for some period of time
thereafter.  Accordingly, the Executive agrees that he will not, during the
Employment Period and for a period of twelve (12) months following the
termination of the Employment Period for any reason, directly or indirectly,
become employed by, engage in business with, serve as an agent or consultant to,
become a partner, member, principal, stockholder or other owner (other than a
holder of less than 1% of the outstanding voting shares of any publicly held
company) of, or otherwise perform services relating to, the Business (as defined
below) for any Person that is primarily engaged in, or otherwise competes or has
a reasonable potential for competing with the Business, anywhere in which the
Company or its subsidiaries engage in the Business or where the Company or its
subsidiaries’ customers are located (whether or not for compensation).  For
purposes of Sections 7 and 8, the term “Person” shall mean any individual,
partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.  For purposes of Sections 7 and 8, the “Business” shall
mean the investment in independent power projects in the United States or
Canada, whether by a public or private company or otherwise.

 

(c)                                  The Executive hereby agrees not to defame
or disparage the Company, its affiliates and their officers, directors, members
or executives.  The Executive hereby agrees to cooperate with the Company in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company or its affiliates or their directors, members, officers
or executives.

 

9.                                      Injunctive Relief.

 

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof.  In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond).  If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, the

 

6

--------------------------------------------------------------------------------


 

Executive hereby waives the claim or defense that the Company has an adequate
remedy at law and agrees not to assert in any such action or proceeding the
claim or defense that the Company has an adequate remedy at law.

 

10.                               Section 280G.

 

Notwithstanding any other provision of this Agreement or any other plan,
arrangement, or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of
Section 280G of the Code and would, but for this Section 10, be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be payable either (i) in full or (ii) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax, whichever of the foregoing (i) or (ii) results in the
Executive’s receipt on an after-tax basis of the greatest amount of benefits
after taking into account the applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax).  If Covered
Payments are reduced, such Covered Payments shall be reduced in a manner that
maximizes the Executive’s economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, to the extent applicable, and where two or more
economically equivalent amounts are subject to reduction but payable at
different times, such amounts payable at the later time shall be reduced first
but not below zero (0).

 

11.                               Representations.

 

The parties hereto hereby represent that they each have the authority to enter
into this Agreement, and the Executive hereby represents to the Company that the
execution of, and performance of duties and responsibilities under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party, including any non-competition
obligations to a previous employer.

 

12.                               Cooperation With Regard to Litigation.

 

The Executive hereby agrees that following termination of his employment with
the Company, upon reasonable request from the Company, the Executive agrees to
cooperate with the Company, by making himself available to testify on behalf of
the Company and its affiliates, in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and by providing assistance
to the Company and its affiliates, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company and its
affiliates, as may be reasonably requested.  The Executive shall be entitled to
receive prompt reimbursement of all reasonable expenses incurred by the
Executive with such cooperation including expenses related to travel and other
expenses while away from home.  Notwithstanding the foregoing, the Company
agrees to take all reasonable steps to avoid, minimize or mitigate any adverse
effect of the time, energy and attention devoted by the Executive in cooperating
as provided in this provision upon the duties and responsibilities of the
Executive to his then-existing employment.

 

13.                               Indemnification

 

Atlantic Power Corporation and Atlantic Power Services shall each indemnify and
hold harmless the Executive to the fullest extent permitted under the laws of
the State of Delaware (to the same

 

7

--------------------------------------------------------------------------------


 

extent that a limited liability company organized under the laws of the State of
Delaware could indemnify an officer or employee), in the case of Atlantic Power
Services, and to the fullest extent permitted under the Business Corporations
Act (British Columbia), in the case of Atlantic Power Corporation, in each case
with respect to any and all costs, charges and expenses (including, without
limitation, expenses of investigations, judicial or administrative proceedings
or appeals, and attorney’s fees and disbursements), judgments, fines and amounts
paid in settlement (collectively, “Claims”) incurred, awarded, suffered or
otherwise arising in connection with any threatened, pending or completed
action, suit or proceeding, whether brought by, against or in the right of
Atlantic Power Corporation and/or Atlantic Power Services or otherwise
(including without limitation against any affiliate or successor of either
Atlantic Power Corporation or Atlantic Power Services) and whether of a civil,
criminal, administrative or investigative nature, in which the Executive may be
or may have been involved as a party, witness or otherwise, by reason of the
fact that the Executive is or was a director, officer and/or employee of the
Company or any parent, subsidiary or affiliate of the Company, by reason of any
action taken by him or of any inaction on his part while acting as such a
director, officer and/or employee, or by reason of the fact that he is or was
serving as the request of the Company as a director, partner, trustee, officer,
employee or agent of another corporation, domestic or foreign, non-profit or
for-profit, partnership, joint venture, trust or other enterprise; in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement, unless such Claims arise principally and
directly from the fraud, willful default or gross negligence of the Executive.
All indemnification required under this paragraph shall be paid by Atlantic
Power Corporation and/or Atlantic Power Services, as applicable, in advance of
the final disposition of such matter, provided, however, that such payment in
advance of the final disposition of such matter shall be made only upon receipt
of an undertaking by or on behalf of the Executive to repay all amounts so
advanced in the event that it shall ultimately be determined that under the laws
of the State of Delaware (in the case of Atlantic Power Services) or the
Business Corporations Act (British Columbia) (in the case of Atlantic Power
Corporation) the Executive would not be entitled to be indemnified by the
Company and/or Atlantic Power, as applicable, as authorized in this Agreement.

 

14.                               Arbitration

 

(a)                                 Except with respect to the remedies set
forth in Section 9 hereof, any controversy or claim between the Company or any
of its affiliates and the Executive arising out of or relating to this Agreement
or its termination shall be settled and determined by a single arbitrator whose
award shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in Boston,
Massachusetts. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.

 

(b)                                 The Company shall advance the Executive up
to $10,000 for payment of reasonable attorneys’ fees and related expenses to be
incurred by the Executive in such dispute. If the Executive prevails in such
arbitration with respect to one or more material issues, as determined by the
arbitrator, in a dispute with the Company with respect to this Agreement or the
Executive’s employment hereunder, the Company shall promptly reimburse (less the
Company’s advancement) the reasonable attorneys’ fees and related expenses
incurred by the Executive in such dispute. In the event that the Executive does
not prevail on one or more material issues, the Executive shall repay any
advanced amounts. In no event shall the payments by the Company under this
Section 14(b) be made later than ninety (90) days following the calendar year in
which such fees and expenses were incurred; provided that, the Executive shall
have submitted an invoice for such fees and expenses within 15 days after the
calendar year in which such fees and expenses were incurred.  The amount of such
legal fees and

 

8

--------------------------------------------------------------------------------


 

expenses that the Company is obligated to pay in any given calendar year shall
not affect the legal fees and expenses that the Company is obligated to pay in
any other calendar year, and the Executive’s right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit.

 

15.                               Miscellaneous.

 

(a)                                 Any notice or other communication required
or permitted under this Agreement shall be effective only if it is in writing
and shall be deemed to be given when delivered personally or four days after it
is mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by a reputable overnight courier service
and, in each case, addressed as follows (or if it is sent through any other
method agreed upon by the parties):

 

If to the Company:

 

Atlantic Power Corporation

3 Allied Drive, Suite 220

Dedham, Massachusetts 02026

Attn: Jeffrey S. Levy, Esq.

 

If to the Executive:

 

At his most recent address shown on the payroll records of the Company, or to
such other address as any party hereto may designate by notice to the others.

 

(b)                                 This Agreement shall constitute the entire
agreement among the parties hereto with respect to the matters set forth
hereunder, and supersedes and is in full substitution for any and all prior
understandings or agreements with respect to such matters.

 

(c)                                  This Agreement may be amended only by an
instrument in writing signed by the parties hereto, and any provision hereof may
be waived only by an instrument in writing signed by the party or parties
against whom or which enforcement of such waiver is sought.  The failure of any
party hereto at any time to require the performance by any other party hereto of
any provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by any party hereto of
a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement.

 

(d)                                 The parties hereto acknowledge and agree
that each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision. 
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.  Rather, the terms of this Agreement shall be construed
fairly as to both parties hereto and not in favor or against either party.

 

(e)                                  This Agreement is binding on and is for the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and other legal representatives.  Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive.

 

(f)                                   The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place.  As used
in the Agreement, “the

 

9

--------------------------------------------------------------------------------


 

Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

 

(g)                                  Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this Section 15, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction, or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction.  If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable.  No waiver of any provision or violation of this
Agreement by the Company shall be implied by the Company’s forbearance or
failure to take action.

 

(h)                                 The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Code and the
regulations and guidance promulgated thereunder (except to the extent exempt as
short-term deferrals or otherwise) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment,”
“termination of the Employment Period” or like terms shall mean “separation from
service.”  The determination of whether and when a separation from service has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, U.S. Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto.   It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code.  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code; and if, as of the date of the “separation from
service,” the Executive is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B) of the Code, or any successor provision
thereto), then with regard to any payment or the provision of any benefit that
is subject to this Section 15(h) (whether under this Agreement, or pursuant to
any other agreement with or plan, program, payroll practice of the Company) and
is due upon or as a result of the Executive’s separation from service, such
payment or benefit shall not be made or provided, to the extent making or
providing such payment or benefit would result in additional taxes or interest
under Section 409A of the Code, until the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service,” or (ii) the date of the Executive’s death (the “Delay
Period”) and this Agreement and each such agreement, plan, program, or payroll
practice shall hereby be deemed amended accordingly.  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this
Section 15(h) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  All reimbursements and in-kind benefits provided
under this Agreement or otherwise to the Executive shall be made or provided in
accordance with the requirements of Section 409A of the Code to the extent that
such reimbursements or in-kind benefits are subject to Section 409A of the
Code.  All expenses or other reimbursements paid pursuant herewith and therewith
that are taxable income to the Executive shall in no event be paid later than
the end of the calendar year next following the calendar year in which the
Executive incurs such expense or pays such related tax.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for

 

10

--------------------------------------------------------------------------------


 

another benefit, the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that, the foregoing clause shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and such payments shall be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense occurred.

 

(i)                                     This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
without reference to its principles of conflicts of law.

 

(j)                                    This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  A facsimile of a signature shall be
deemed to be and have the effect of an original signature.

 

(k)                                 The headings in this Agreement are inserted
for convenience of reference only and shall not be a part of or control or
affect the meaning of any provision hereof.

 

*  *  *  *  *  *

 

11

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

ATLANTIC POWER CORPORATION

 

 

 

 

 

/s/ James J. Moore, Jr.

 

Name: James J. Moore, Jr.

 

Title: Chief Executive Officer

 

 

 

 

 

ATLANTIC POWER SERVICES, LLC

 

 

 

 

 

/s/ Terrence Ronan

 

Name: Terrence Ronan

 

Title: Vice President

 

 

 

 

 

/s/ Joseph Cofelice

 

Joseph Cofelice

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Financial Restatement and Clawback Policy

 

Recoupment Upon Restatement or Misstatement of Financial Results: If, in the
opinion of the independent directors of the Board, due in whole or in part to
intentional fraud or misconduct by one or more of the Company’s Chief Executive
Officer and President, Executive Vice President—Chief Operating Officer,
Executive Vice President—Chief Financial Officer and Executive Vice
President—Commercial Development, either the Company’s financial results are
restated (the “Restatement”) or the Company’s financial results are found to be
inaccurate in a manner that materially affects the calculation of compensation
for such officers but does not give rise to a Restatement (the “Inaccuracy”),
the independent directors have the discretion to use their best efforts to
remedy the fraud or misconduct and prevent its recurrence. The Company’s
independent directors may, based upon the facts and circumstances surrounding
the Restatement or Inaccuracy, direct that the Company recover all or a portion
of any bonus or incentive compensation paid, or cancel all, or part of, the
stock-based awards granted, to an executive officer that is related to the
Restatement or Inaccuracy, as further described in the next paragraph. In
addition, the independent directors may also seek to recoup any gains realized
with respect to equity-based awards, including stock awards granted under the
Company’s Long Term Incentive Plan (“LTIP”), or other incentive payments made or
required to be made by the Company under any discretionary, non-discretionary,
targeted or other compensation plan of the Company the awarding of which was
related to the Restatement or the Inaccuracy, regardless of when issued or
required to be issued at a future date.  Notwithstanding the foregoing, in the
event of an Inaccuracy, any amount recovered, cancelled or recouped will not
exceed the amount by which the compensation based on the inaccurate financial
results exceeded the compensation calculated under the accurate financial
results.

 

The remedies that may be sought by the independent directors are subject to a
number of conditions, including that: (1) the bonus or incentive compensation to
be recouped was based on the achievement of objective financial or other similar
criteria or factors as provided for in the executive officer’s employment
agreement and was calculated based upon the financial results that were restated
or found to be inaccurate, (2) the executive officer in question engaged in the
intentional misconduct, (3) the bonus or incentive compensation calculated or to
be calculated under the restated or accurate financial results is less than the
amount actually paid or awarded or to be paid or awarded and (4) no remedy,
action or proceeding for the recovery of any amount from an executive officer
that is provided for in this Policy shall be commenced after a period of three
years from the date of such Restatement or Inaccuracy.

 

In addition, the independent directors may take other disciplinary action,
including, without limitation: (1) adjustment of future compensation of the
executive officer, (2) termination of the executive officer’s employment,
(3) pursuit of any and all remedies available in law and/or equity in any
country with jurisdiction over the subject matter of the Executive’s conduct,
and (4) pursuit of such other action as may fit the circumstances of the
particular case. The independent directors may take into account penalties or
punishments imposed by third parties, such as law enforcement agencies,
regulators or other authorities. The independent directors’ power to determine
the appropriate punishment for the wrongdoers is in addition to, and not in
replacement of, remedies imposed by such entities and is in addition to any
right of recoupment under Section 304 of the Sarbanes-Oxley Act of 2002, or
otherwise required by law or stock exchange requirements.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE AND WAIVER AGREEMENT

 

1.                                      General Release and Waiver

 

a.                                      In consideration of the payment of the
compensation described in Section 5 of the Employment Agreement dated as of
September     , 2015 (the “Employment Agreement”) among Joseph Cofelice (the
“Employee”) and Atlantic Power Corporation, a corporation continued under the
laws of the Province of British Columbia (“Atlantic Power”), and Atlantic Power
Services, LLC, a Delaware limited liability company that is wholly owned by
Atlantic Power ( “Atlantic Services” or “the Company”), Employee hereby
releases, remises, discharges, and acquits Atlantic Power and all of its
subsidiaries, affiliates (including the Company), successors, and assigns, and
their respective past, present, and future officers, directors, shareholders,
members, partners, agents, employees, and attorneys (collectively, the “Released
Parties”), jointly and severally, of and from any and all claims, charges,
demands, causes of action, obligations, damages, or liabilities or claims under
any contract (including the Employment Agreement, except as expressly provided
herein), known or unknown (the “Claims”), which the Employee or the Employee’s
heirs, successors or assigns have ever had or may now have against any of the
Released Parties, arising from, connected with, or related to any event that has
happened, developed, or occurred, or any state of facts existing, up to and
including the date of the Employee’s execution of this General Release and
Waiver Agreement (the “Agreement”).  Without limiting the generality of the
foregoing, the Employee specifically releases the Released Parties from all
Claims that could have been asserted as a result of Employee’s employment with
the Company, separation from employment, or other status with Atlantic Power or
the Company, including but not limited to Claims conferred by or arising under
any federal, state, local, and/or municipal law, including but not limited to
the Age Discrimination in Employment Act (“ADEA”), the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, Title VII of
the United States Civil Rights Act of 1964, 42 U.S.C. § 1981, the Worker
Adjustment and Retraining Notification Act, the Rehabilitation Act, the Older
Workers Benefit Protection Act (“OWBPA”), the Massachusetts Fair Employment
Practices Act (“MFEPA”), the Massachusetts Equal Rights Law, and the
Massachusetts Wage Act, M.G.L.c. 149, §§148 and 150 (including Claims for
compensation, salary, wages, bonuses, commission, multiple damages, or
attorneys’ fees) and Claims for any form of relief, no matter how denominated,
including any claims for injunctive relief, additional compensation, wages, or
benefits (including front pay and back pay), compensatory or consequential
damages, liquidated or punitive damages, attorneys’ fees, employment,
re-employment, or future employment in any capacity, provided however, that this
Agreement shall not act to release, and shall not apply to (1) all continuing
obligations of Atlantic Power or its affiliates, including the Company, pursuant
to Section 5 (“Termination Payments”) of the Employment Agreement; (2) all
rights in the nature of indemnification and rights to continued coverage under
directors’ and officers’ insurance policies (including tail policies) which the
Employee may have with respect to claims against the Employee relating to or
arising out of his employment with Atlantic Power or its affiliates (including
the Company); (3) any vested benefit to which the Employee is entitled under any
tax qualified pension plan of Atlantic Power or its affiliates, including the
Company;  (4)  COBRA continuation coverage benefits or any other similar
benefits required to be provided by statute or the Employment Agreement; or
(5) any other continuing obligations of Atlantic Power or its affiliates, which
by their express terms survive the Employment Agreement.

 

b.                                      The Employee agrees that he will not
file or permit to be filed on the Employee’s behalf any Claim against any of the
Released Parties involving any matter occurring up to and including the date of
the Employee’s execution of this Agreement, except with respect to those
obligations, rights, and benefits that are excepted and excluded from the scope
of the foregoing release.  Notwithstanding any other provision of this
Agreement, this Agreement is not intended to interfere with the Employee’s right

 

14

--------------------------------------------------------------------------------


 

to file a charge with the Equal Employment Opportunity Commission or any state
human rights commission in connection with any claim he believes he may have
against Atlantic Power or its affiliates (including the Company), or to bar or
prohibit contact with or participation in any proceeding before a federal or
state administrative agency; provided however, that by executing this Agreement,
the Employee hereby waives the right to recover monetary damages or personal
relief with respect to any such charge or proceeding.  In addition, this
Agreement is not intended to interfere with the Employee’s right to challenge
that his waiver of any and all ADEA claims pursuant to this Agreement is a
knowing and voluntary waiver, notwithstanding the Employee’s specific
representation that he has entered into this Agreement knowingly and
voluntarily.

 

2.                                      Knowing and Voluntary Waiver.

 

The Employee acknowledges that, by the Employee’s free and voluntary act of
signing below, the Employee agrees to all of the terms of this Agreement and
intends to be legally bound thereby.

 

3.                                      OWBPA Compliance.

 

This Agreement is intended to comply with the Older Workers’ Benefit Protection
Act of 1990 (“OWBPA”) with regard to Employee’s waiver of rights under the Age
Discrimination in Employment Act of 1967 (“ADEA”).

 

a.                                      Employee is specifically waiving rights
and claims under the ADEA.

 

b.                                      The waiver of rights under the ADEA does
not extend to any rights or claims arising after the date this Agreement is
signed by Employee.

 

c.                                       Employee is receiving consideration in
addition to what he would otherwise already be entitled.

 

d.                                      Employee acknowledges that he has been
advised to consult with an attorney before signing this Agreement, and that he
has in fact consulted with an attorney regarding this Agreement.

 

e.                                       Employee acknowledges that he has had a
period of twenty-one (21) days to consider his decision to sign this Agreement,
and the Employee may execute this Agreement by the date that is twenty — one
(21) days after the date of the Employee’s termination of employment, to
acknowledge his understanding of and agreement with the terms contained in this
Agreement.

 

f.                                        Employee understands that he may
revoke this Agreement in the seven (7) day period following the date on which
the Employee signs this Agreement.  Any notice of revocation must be in writing,
and submitted to the Vice President of Human Resources of Atlantic Power within
the seven (7) day period after Employee’s execution of the Agreement.  This
Agreement shall not become effective or enforceable until after this revocation
period has expired.  If the Employee exercises his right to revoke during the
revocation period, he shall forfeit his rights to the “Compensation Upon
Termination” provided by Section 7 of the Employment Agreement.  This Agreement
will become effective, enforceable and irrevocable on the eighth day after the
date on which it is executed by the Employee, provided it has not been
previously revoked by the Employee.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee has executed this Agreement as of the date set
forth below.

 

EMPLOYEE

WITNESS

 

 

 

 

NAME (PRINT)

 

Date:

 

NAME (SIGN)

 

 

Date:

 

 

AGREED, ACCEPTED AND ACKNOWELDGED BY:

 

 

 

ATLANTIC POWER CORPORATION

ATLANTIC POWER SERVICES LLC

 

 

 

 

 

Name:

Name:

Title:

Title:

Date:

Date:

 

16

--------------------------------------------------------------------------------